 1   Joseph R. Ganley (5643)
     David M. Doto (11796)
 2   HUTCHISON & STEFFEN, PLLC
 3   Peccole Professional Park
     10080 West Alta Drive, Suite 200
 4   Las Vegas, NV 89145
     Tel: (702) 385-2500
 5   Fax: (702) 385-2086
 6   jganley@hutchlegal.com
     ddoto@hutchlegal.com
 7
     Attorneys for defendant TD Ameritrade, Inc.
 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
                                                              Case No. 2:18-cv-02078-KJD-VCF
11
      BRANDI CZERNIEWSKI, individually, as
12    Personal Representative of the Estate of Bruce
      Schepens, as Trustee of the Bruce Schepens              STIPULATION AND ORDER TO
13    Revocable Trust, and as Trustee of the Bruce            ENTER ARBITRATION AND TO
      Schepens Separate Property Trust,                       STAY CERTAIN CASE
14
                                                              PROCEEDINGS
15                        Plaintiff,
      v.
16
      KRISTINE KEPPEL, an individual, and
17
      TD AMERITRADE, INC., a Foreign Corporation,
18    Defendants.
19
20         Defendant TD Ameritrade, Inc. (“TD Ameritrade”), defendant Kristine Keppel

21   “(“Keppel”), and plaintiff Brandi Czerniewski, individually, as Personal Representative of the

22   Estate of Bruce Schepens, as Trustee of the Bruce Schepens Revocable Trust, and as Trustee of
23   the Bruce Schepens Separate Property Trust (“plaintiff”), collectively referred to as the
24   “parties,” by and through their respective undersigned counsel, hereby stipulate and agree as
25   follows:
26         IT IS HEREBY STIPULATED that plaintiff Czerniewski will proceed with her claims
27   against defendant Keppel before this Court;
28


                                                   1 of 3
 1         IT IS FURTHER STIPULATED that all claims and potential claims by all parties
 2   against TD Ameritrade that arise out of the allegations in the plaintiff’s complaint, including,
 3   without limitation, direct claims, counter-claims, and cross-claims, shall be stayed pending
 4   resolution of the claims by and between plaintiff Czerniewski and defendant Keppel through
 5   settlement or judgment of the Court;
 6
           IT IS FURTHER STIPULATED that all statutes of limitation and statutes of repose
 7
     applicable to all claims and potential claims by all parties against defendant TD Ameritrade that
 8
     arise out of the allegations in the plaintiff’s complaint, including, without limitation, direct
 9
     claims, counter-claims, and cross-claims, are tolled during such stay;
10
           IT IS FURTHER STIPULATED that all claims and potential claims by all parties
11
     against defendant TD Ameritrade that arise out of the allegations in the plaintiff’s
12
     complaint, including, without limitation, direct claims, counter-claims, and cross-claims, will
13
     proceed to arbitration through the Financial Institution Regulatory Authority (“FINRA”)
14
     pursuant to the provisions of the Federal Arbitration Act, 9 U.S.C. § 1 et. seq. (the “FAA”); and
15
16         IT IS FURTHER STIPULATED that any arbitration proceedings subject to this

17   Stipulation and Order shall not be initiated until after the claims by and between Plaintiff and

18   Keppel are resolved through settlement or judgment of the Court;

19
     Dated this 20th day of December, 2019.           Dated this 20th day of December, 2019.
20
     HUTCHISON & STEFFEN, PLLC                        SOLOMON DWIGGINS & FREER, LTD.
21
22   /s/ Joseph R. Ganley                             /s/ Ross E. Evans
     ____________________________________             ____________________________________
23   Joseph R. Ganley (5643)                          Brian P. Eagan (9395)
24   David M. Doto (11796)                            Alexander G. LeVeque (11183)
     Peccole Professional Park                        Ross E. Evans (11374)
25   10080 West Alta Drive, Suite 200                 9060 West Cheyenne Avenue
     Las Vegas, NV 89145                              Las Vegas, Nevada 89129
26                                                    Attorneys for plaintiff Brandi Czerniewski
     Attorneys for defendant TD Ameritrade, Inc.
27
28


                                                   2 of 3
 1
                                                      Dated this 20th day of December, 2019.
 2
 3                                                    CARY COLT PAYNE, CHTD.

 4                                                    /s/ Cary Colt Payne
                                                      ______________________________________
 5
                                                      Cary Colt Payne (4357)
 6                                                    700 South Eighth Street
                                                      Las Vegas, Nevada 89101
 7                                                    Attorneys for defendant Kristine Keppel
 8
 9
10
11                                             ORDER

12          IT IS SO ORDERED.
13
                        27th day of December, 2019.
            Dated this ____
14
15
                                                   ________________________________________
16                                                 DISTRICT COURT JUDGE KENT J. DAWSON
17
18
     Respectfully submitted by:
19
20   HUTCHISON & STEFFEN, PLLC

21   /s/ Joseph R. Ganley
     ___________________________________
22
     Joseph R. Ganley (5643)
23   David M. Doto (11796)
     Peccole Professional Park
24   10080 West Alta Drive, Suite 200
     Las Vegas, NV 89145
25   Attorneys for defendant TD Ameritrade, Inc.
26
27
28


                                                   3 of 3
